          Case 4:20-cv-00889-WIA Document 39 Filed 03/17/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

SHAWN RAVERT,                           )     CIVIL ACTION NO. 4:20-CV-889
            Plaintiff                   )
                                        )
     v.                                 )
                                        )     (ARBUCKLE, M.J.)
MONROE COUNTY, et al.,                  )
           Defendants                   )
                                    ORDER

     In accordance with the accompanying Memorandum Opinion, it is

ORDERED that:

     (1)      The PrimeCare Defendants’ Motion to Dismiss (Doc. 11) is DENIED.

Date: March 17, 2021                        BY THE COURT

                                            s/William I. Arbuckle
                                            William I. Arbuckle
                                            U.S. Magistrate Judge




                                      Page 1 of 1
